It would serve no good purpose to set out the evidence in this case. The contention of the state was that defendant sold one pint of whisky to a witness named Tyra. Tyra testified that the sale was made by a man named Johnson, whom defendant told to get the whisky and sell to witness. We have read this evidence en banc, and find it sufficient to sustain a conviction. We would not be justified in setting aside the verdict on the defendant's motion.
There is no reversible error in the record, and the judgment is affirmed.
Affirmed.